Citation Nr: 0114257	
Decision Date: 05/22/01    Archive Date: 05/30/01	

DOCKET NO.  94-26 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to secondary service connection for chronic 
hypertension.

2.  Entitlement to secondary service connection for diabetes 
mellitus.

3.  Entitlement to an evaluation in excess of 10 percent for 
the postoperative residuals of subtotal thyroidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 1992, July 1993, and February 1997 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Newark, New Jersey.  

At the time of the veteran's substantive appeal in March 
1993, he requested a hearing before a Hearing Officer at the 
RO.  However, in a report of contact approximately two weeks 
later, the veteran indicated that he would not be able to 
report for that hearing.  Instead, the veteran requested a 
hearing at a point in time "later in May."  A review of the 
record reveals that the veteran was subsequently scheduled 
for that hearing, but failed to report.  

In March 2001, the veteran was scheduled for a hearing at the 
RO before a member of the Board.  He failed to report for 
that hearing.


REMAND

The veteran in this case seeks service connection for 
hypertension and diabetes mellitus, as well as an increased 
rating for the postoperative residuals of a subtotal 
thyroidectomy.  In pertinent part, it is contended that the 
veteran's hypertension and diabetes are proximately due to 
and/or the result of his service-connected post-operative 
residuals of a subtotal thyroidectomy.  It is additionally 
argued that, as a result of the aforementioned thyroidectomy, 
the veteran currently suffers from hair loss, excessive 
sleeping, feelings of weakness, heat sensitivity, slight 
tremors, and tachycardia.  

The service medical records reveal that the veteran had 
hyperthyroidism in service.  On VA examination in October 
1975, three blood pressure readings were elevated.  During VA 
hospitalization from November to December 1975, he underwent 
a subtotal thyroidectomy.  The veteran's blood pressure 
readings have been shown to be elevated since 1975.  J. M. 
Kauffman, D.O. reported in June 1992 that the veteran was on 
medication for treatment of hypertension and also reported 
that the veteran had diabetes and was being placed on 
medication for that disorder.

In that regard, a review of the record discloses that, at the 
time of a VA medical examination in early September 1992, 
there was no evidence of any goitrous enlargement.  The 
veteran's cardiovascular system was essentially within normal 
limits, and blood pressure was 150/80 in the sitting 
position, 130/78 in the recumbent position, and 124/80 in the 
standing position.  Further examination revealed a 5-inch 
well healed scar in the area of the veteran's anterior neck, 
with no evidence of keloid formation.  Noted at the time of 
examination was that the veteran was a "diet-controlled" 
diabetic, and that he was receiving medication for essential 
hypertension.  

On subsequent VA medical examination in October 1996, the 
veteran stated that, in 1975, he was diagnosed with 
hypertension.  Reportedly, over the course of the past seven 
years, the veteran had been seen by his family physician, 
with systolic blood pressure in the 114 to 120 range, and 
diastolic pressure in the 70 to 84 range.  According to the 
veteran, approximately 1 1/2 months earlier, his blood 
pressure had been high, with the result that he was started 
on medication.  Additionally noted was that thyroid tests 
performed one month earlier were "normal."  

On physical examination, serial blood pressures were 140/104, 
138/88, and 136/84.  Further examination revealed no evidence 
of goiter in the veteran's neck.  The pertinent diagnoses 
were noninsulin-dependent diabetes mellitus; hypertension; 
and status post thyroid surgery, with euthyroid status.  

The Board observes that, based on evidence contained in the 
file, the veteran was scheduled for an additional VA 
examination in October of 1998.  However, the veteran refused 
to be examined at the location scheduled.  Other information 
is to the effect that, since that time, the veteran has been 
scheduled for two additional VA examinations, for which he 
also failed to report.  However, the veteran's file does not 
currently contain the actual letter(s) scheduling the veteran 
for the examinations in question. 

Finally, the Board observes that, during the pendency of the 
veteran's appeal, there has been a significant change in the 
law.  More specifically, on November 9th, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In light of the aforementioned, and because of the change in 
the law brought about by the VCAA, a REMAND in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law. 

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
including private records showing 
treatment of the veteran for 
hypertension, diabetes mellitus, or 
postoperative residuals of a subtotal 
thyroidectomy since October 1996, should 
be obtained and incorporated in the 
claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  

2.  The veteran should then be afforded 
additional VA examinations by appropriate 
specialists in order to determine the 
nature and etiology of his diabetes 
mellitus and hypertension, and the 
current severity of his service-connected 
residuals of subtotal thyroidectomy.  
Copies of the actual letters from the VA 
medical facility to the veteran 
scheduling the veteran for the 
aforementioned examinations should be 
obtained by the RO from the VA medical 
facility and included in the claims 
folder.  All pertinent symptomatology and 
findings should be reported in detail.  
Following completion of the examinations, 
the appropriate specialist should 
specifically comment as to the following 
questions:  (a) Is it at least as likely 
as not that chronic hypertension is 
caused by or aggravated by the veteran's 
postoperative residuals of a subtotal 
thyroidectomy; (b) Is it at least as 
likely as not that chronic diabetes 
mellitus is caused by or aggravated by 
the veteran's postoperative residuals of 
subtotal thyroidectomy.  See 38 C.F.R. 
§ 3.310(a) (2000); see also Allen v. 
Brown, 7 Vet. App. 439 (1995).  As 
regards the veteran's residuals of a 
subtotal thyroidectomy, all clinical 
findings should be reported in detail.  
The examiner should be furnished a copy 
of the provisions of Diagnostic Code 7903 
(for hypothyroidism in view of the 
surgery performed) which existed prior 
to, and on and after June 6, 1996.  The 
examiner must comment as to the presence 
or absence of all symptoms, clinical and 
laboratory findings required for 30 
percent, 60 percent, and 100 percent 
ratings under the old and new criteria.  
See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.  The 
claims file and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner(s) prior to 
conduction and completion of their 
examination(s).

3.  Should the veteran fail to report for 
the aforementioned examination or 
examinations, the RO should adjudicate 
his current claims consistent with the 
provisions of 38 C.F.R. § 3.655 (2000).  
More specifically, the veteran's claims 
for service connection for chronic 
hypertension and diabetes mellitus should 
be adjudicated in accordance with the 
provisions of 38 C.F.R. § 3.655(a)(b), 
which is to say, on the basis of the 
evidence currently of record.  In like 
manner, the veteran's claim for an 
increased evaluation for the 
postoperative residuals of subtotal 
thyroidectomy should be adjudicated in 
accordance with the provisions of 
38 C.F.R. § 3.655(a)(b) (2000), and 
should be denied if he fails to report 
for the examination.

4.  Thereafter, the RO should review the 
claims folder, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. 
No. 106-475, is completed. 

5.  The RO should then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and 
the veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence, and applicable 
law and regulations (including 38 C.F.R. 
§ 3.655) considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with precedent decisions of the 
Court and recently enacted legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



